     Case 1:18-cr-00340-LGS Document 362 Filed 07/17/20 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - X
UNITED STATES OF AMERICA      :        SUPERSEDING INFORMATION
                              :
          - v. -              :
                              :        S3 18 Cr. 340 (LGS)
SOHRAB SHARMA,                :
          a/k/a “Sam Sharma,” :
                              :
               Defendant.     :
                              :
- - - - - - - - - - - - - - - X

                            COUNT ONE
    (Conspiracy to Commit Securities Fraud as to Centra Tech)

     The Attorney for the United States, acting under authority

conferred by 28 U.S.C. § 515, charges:

                              Background

     1.   At all times relevant to this Information, Centra Tech,

Inc. (“Centra Tech”) was a company headquartered in Miami Beach,

Florida, that purported to offer various cryptocurrency-related

financial products.    For example, Centra Tech claimed to have a

cryptocurrency    debit    card    that    allowed    users    to      spend

cryptocurrencies such as Bitcoin and Ether to make purchases in

real-time at various stores and other establishments that were

part of the networks of merchant locations that accept Visa-payment

cards and Mastercard-payment cards.

     2.   SOHRAB SHARMA, a/k/a “Sam Sharma,” the defendant, and

co-conspirators not named as defendants herein (“CC-1,” and “CC-

2,” respectively), founded Centra Tech in or about July 2017.
        Case 1:18-cr-00340-LGS Document 362 Filed 07/17/20 Page 2 of 12




      3.     At various times relevant to this Information, SOHRAB

SHARMA, a/k/a “Sam Sharma,” the defendant, served multiple roles

at Centra Tech, including as Centra Tech’s President and Chief

Technology Officer until approximately late October 2017, and

Director of Centra Tech.

      4.     From approximately in or about July 2017 through in or

about    October     2017,    SOHRAB    SHARMA,    a/k/a    “Sam     Sharma,”   the

defendant, as well as CC-1 and CC-2, sought to raise funds for

Centra Tech through, among other means, an “initial coin offering”

(the “ICO”) in which they solicited members of the investing public

to buy unregistered securities, in the form of digital tokens that

were issued by Centra Tech (“Centra tokens” or “CTR tokens”).                    At

various times during and after the ICO, Centra tokens traded under

the symbol “CTR” on a secondary cryptocurrency exchange called

“Ether Delta” (the “Ether Delta Exchange”), which was based in New

York, New York.

      5.     From approximately on or about July 30, 2017 through in

or   about   April    2018,    SOHRAB    SHARMA,   a/k/a    “Sam Sharma,”       the

defendant, as well as CC-1 and CC-2, engaged in a scheme to defraud

investors      into     buying         CTR   tokens        through     fraudulent

misrepresentations and omissions.            Through this fraudulent scheme,

SHARMA, CC-1 and CC-2 solicited digital funds worth more than $25

million from investors who purchased CTR tokens issued by Centra

Tech.

                                         2
     Case 1:18-cr-00340-LGS Document 362 Filed 07/17/20 Page 3 of 12




     6.     For example, in soliciting investments in Centra Tech,

SOHRAB SHARMA, a/k/a “Sam Sharma,” the defendant, as well as CC-1

and CC-2, made and caused Centra Tech to make the following

fraudulent misrepresentations and omissions, among others:

            a.     SHARMA, CC-1 and CC-2 claimed to investors that

Centra    Tech   had   partnerships    with    Bancorp      Incorporated,   Visa

Incorporated, and Mastercard Incorporated to issue Centra Tech

debit cards that would enable users to spend cryptocurrencies to

make purchases in-real time at establishments that were part of

the networks of merchant locations that accept Visa-payment cards

and Mastercard-payment cards.          In fact, as SHARMA, CC-1 and CC-2

well knew, Centra Tech had no such partnerships with Bancorp, Visa

or Mastercard.

            b.     SHARMA, CC-1 and CC-2 claimed to investors that

Centra    Tech’s    executive   team       included   two    purported   senior

executives named “Michael Edwards” and “Jessica Robinson” who had

impressive work histories and academic credentials.                In fact, as

SHARMA, CC-1 and CC-2 well knew, neither “Michael Edwards” nor

“Jessica Robinson” was a real person.

            c.     SHARMA, CC-1 and CC-2 claimed to investors that

Centra Tech held money transmitter and other relevant licenses in

38 states.       In fact, as SHARMA, CC-1 and CC-2 well knew, Centra

Tech did not have such licenses in all or nearly all of those

states.

                                       3
     Case 1:18-cr-00340-LGS Document 362 Filed 07/17/20 Page 4 of 12



                        Statutory Allegations

     7.   From at least in or about July 2017, up to and including

in or about April 2018, in the Southern District of New York and

elsewhere, SOHRAB SHARMA, a/k/a “Sam Sharma,” the defendant, and

others known and unknown, willfully and knowingly did combine,

conspire, confederate, and agree together and with each other to

commit an offense against the United States, to wit, securities

fraud, in violation of Title 15, United States Code, Sections

78j(b) and 78ff, and Title 17, Code of Federal Regulations, Section

240.10b-5.

     8.   It was a part and an object of the conspiracy that SOHRAB

SHARMA, a/k/a “Sam Sharma,” the defendant, and others known and

unknown, willfully and knowingly, directly and indirectly, by use

of the means and instrumentalities of interstate commerce and of

the mails, and of the facilities of national securities exchanges,

would and did use and employ manipulative and deceptive devices

and contrivances in connection with the purchase and sale of

securities, in violation of Title 15, United States Code, Sections

78j(b) and 78ff and Title 17, Code of Federal Regulations, Section

240.10b-5, by (a) employing devices, schemes, and artifices to

defraud; (b) making untrue statements of material fact and omitting

to state material facts necessary in order to make the statements

made, in the light of the circumstances under which they were made,

not misleading; and (c) engaging in acts, practices, and courses

                                   4
     Case 1:18-cr-00340-LGS Document 362 Filed 07/17/20 Page 5 of 12




of business which operated and would operate as a fraud and deceit

upon persons.

                              Overt Acts

     9.   In furtherance     of the conspiracy        and to effect its

illegal object, SOHRAB SHARMA, a/k/a “Sam Sharma,” the defendant,

as well as CC-1 and CC-2, in addition to others known and unknown,

committed the following overt acts, among others, in the Southern

District of New York and elsewhere:

          a.    In   approximately       July and   August   2017,   SHARMA,

CC-1 and CC-2 caused Centra Tech to publish white papers on the

internet containing fraudulent misrepresentations and omissions to

deceive investors into buying CTR tokens.

          b.    Between on or about July 30, 2017 and on or about

September 26, 2017, SHARMA, CC-1 and CC-2 obtained funds for the

purchase of CTR tokens from at least five ICO investors who resided

in New York, New York.

          c.    Between in or about July 2017 and in or about

October 2017, SHARMA, CC-1 and CC-2 used funds raised from Centra

Tech investors to purchase CTR tokens traded on the Ether Delta

Exchange based in New York, New York at above-market prices for

the purpose of artificially inflating the publicly quoted market

price of CTR tokens.

          d.    In or about November 2017, CC-1 and others attended

a blockchain technology conference in New York, New York on behalf

                                     5
         Case 1:18-cr-00340-LGS Document 362 Filed 07/17/20 Page 6 of 12




of Centra Tech for the purpose of promoting Centra Tech and its

products.

              e.     In or about August 2017, SHARMA caused Centra Tech

to use the United States Postal Service to deliver a letter to an

investor (“Investor-1”) located in New York, New York, thanking

Investor-1 and advising Investor-1 of the ability to receive bonus

CTRs.

              f.     In or about September 2017, SHARMA, CC-1 and CC-2

caused multiple cards bearing the “Centra Tech” logo that falsely

included the Visa and/or Bancorp logos to be sent and delivered by

commercial         interstate   mail    carriers   to   Centra    Tech   victim

investors in the United States and elsewhere.

               (Title 18, United States Code, Section 371.)

                                COUNT TWO
           (Conspiracy to Commit Wire Fraud as to Centra Tech)

     The Attorney for the United States, acting under authority

conferred by 28 U.S.C. § 515, further charges:

     10.      The allegations contained in paragraphs 1 through 6 and

9   of    this      Information   are    hereby    repeated,     realleged   and

incorporated by reference, as if fully set forth herein.

     11.      From at least in or about July 2017, up to and including

in or about April 2018, in the Southern District of New York and

elsewhere, SOHRAB SHARMA, a/k/a “Sam Sharma,” the defendant, and

others known and unknown, willfully and knowingly did combine,


                                         6
       Case 1:18-cr-00340-LGS Document 362 Filed 07/17/20 Page 7 of 12




conspire, confederate, and agree together and with each other to

commit an offense against the United States, to wit, wire fraud,

in violation of Title 18, United States Code, Section 1343.

      12.   It was a part and an object of the conspiracy that SOHRAB

SHARMA, a/k/a “Sam Sharma,” the defendant, and others known and

unknown, willfully and knowingly, having devised and intending to

devise a scheme and artifice to defraud, and for obtaining money

and   property    by    means   of    false      and    fraudulent    pretenses,

representations, and promises, would and did transmit and cause to

be    transmitted      by   means    of       wire,    radio,   and   television

communication in interstate and foreign commerce, writings, signs,

signals, pictures, and sounds for the purpose of executing such

scheme and artifice, in violation of Title 18, United States Code,

Section 1343.

      13.   In furtherance      of the conspiracy          and to effect its

illegal object, SOHRAB SHARMA, a/k/a “Sam Sharma,” the defendant,

as well as CC-1 and CC-2, in addition to others known and unknown,

committed the overt acts listed above in paragraphs 9(a) through

(f) of this Information, among others, in the Southern District of

New York and elsewhere.

            (Title 18, United States Code, Section 371.)




                                          7
           Case 1:18-cr-00340-LGS Document 362 Filed 07/17/20 Page 8 of 12



                                COUNT THREE
             (Conspiracy to Commit Mail Fraud as to Centra Tech)

       The Attorney for the United States, acting under authority

conferred by 28 U.S.C. § 515, further charges:

       14.      The allegations contained in paragraphs 1 through 6 and

9     of     this     Information   are   hereby     repeated,   realleged   and

incorporated by reference, as if fully set forth herein.

       15.      From at least in or about July 2017, up to and including

in or about April 2018, in the Southern District of New York and

elsewhere, SOHRAB SHARMA, a/k/a “Sam Sharma,” the defendant, and

others known and unknown, willfully and knowingly did combine,

conspire, confederate, and agree together and with each other to

commit an offense against the United States, to wit, mail fraud,

in violation of Title 18, United States Code, Section 1341.

       16.      It was a part and an object of the conspiracy that SOHRAB

SHARMA, a/k/a “Sam Sharma,” the defendant, and others known and

unknown, willfully and knowingly, having devised and intending to

devise a scheme and artifice to defraud, and for obtaining money

and        property    by   means   of    false    and   fraudulent   pretenses,

representations, and promises, for the purpose of executing such

scheme and artifice and attempting so to do, would and did place

in a post office and authorized depository for mail matter, matters

and things to be sent and delivered by the Postal Service, and

deposit and cause to be deposited matters and things to be sent


                                           8
     Case 1:18-cr-00340-LGS Document 362 Filed 07/17/20 Page 9 of 12




and delivered by private and commercial interstate carriers, and

knowingly cause to be delivered by mail and such carriers according

to the directions thereon, and at the places at which they were

directed   to    be    delivered   by   the   persons   to   whom   they    were

addressed, such matters and things, in violation of Title 18,

United States Code, Section 1341.

     17.   In furtherance      of the conspiracy        and to effect its

illegal object, SOHRAB SHARMA, a/k/a “Sam Sharma,” the defendant,

as well as CC-1 and CC-2, in addition to others known and unknown,

committed the overt acts listed above in paragraphs 9(a) through

(f) of this Information, among others, in the Southern District of

New York and elsewhere.

           (Title 18, United States Code, Section 371.)

                          FORFEITURE ALLEGATIONS

           18.    As    a result   of committing one or more           of    the

offenses charged in Counts One through Three of this Information,

SOHRAB SHARMA, a/k/a “Sam Sharma,” the defendant, shall forfeit to

the United States, pursuant to Title 18, United States Code,

Section 981(a)(1)(C) and Title 28, United States Code, Section

2461(c), all property, real and personal, that constitutes or is

derived from proceeds traceable to the commission of the offenses,

including but not limited to a sum of money in United States

currency representing the amount of proceeds traceable to the

commission of said offenses that SHARMA personally obtained and

                                        9
        Case 1:18-cr-00340-LGS Document 362 Filed 07/17/20 Page 10 of 12




the following specific property: (i) 91,000 Ether units, seized by

law enforcement from a digital wallet with the public address

Oxda6f983076725cb2899205al6e16dled60a0067a           on   or   about   May   2,

2018, and (ii) 9,000 Ether units, seized by law enforcement from

a        digital       wallet       with       the        public       address

Oxda6f983076725cb2899205al6e16dled60a0067a on or about October 22,

2018.

                        Substitute Assets Provision

     19.     If any of the above-described forfeitable property, as

a result of any act or omission of the defendant:

     a.      cannot be located upon the exercise of due diligence;

     b.      has been transferred or sold to, or deposited with, a

     third party;

     c.      has been placed beyond the jurisdiction of the court;

     d.      has been substantially diminished in value; or

     e.      has been commingled with other property which cannot be

     divided without difficulty,

it is the intent of the United States, pursuant to Title 21, United

States Code, Section 853(p) and Title 28, United States Code,

Section 2461(c), to seek forfeiture of any other property of the




                                      10
     Case 1:18-cr-00340-LGS Document 362 Filed 07/17/20 Page 11 of 12




defendant up to the value of the forfeitable property described

above.

           (Title 18, United States Code, Section 981;
            Title 21, United States Code, Section 853;
           Title 28, United States Code, Section 2461.)



                                  ______________________________
                                  ILAN T. GRAFF
                                  Attorney for the United States
                                  Acting Under Authority
                                  Conferred by 28 U.S.C. § 515




                                   11
Case 1:18-cr-00340-LGS Document 362 Filed 07/17/20 Page 12 of 12




               UNITED STATES DISTRICT COURT
              SOUTHERN DISTRICT OF NEW YORK


                 UNITED STATES OF AMERICA

                            - v. –

                       SOHRAB SHARMA,
                    a/k/a “Sam Sharma,”

                                     Defendant.


                  SUPERSEDING INFORMATION

                    S3 18 Cr. 340 (LGS)

                     (18 U.S.C. § 371.)


                                     ILAN T. GRAFF
                   Attorney for the United States
                   Acting Under Authority
                   Conferred by 28 U.S.C. § 515
